Title: To Thomas Jefferson from John Dixon, 2 March 1781
From: Dixon, John
To: Jefferson, Thomas



Sir
March 2d. 1781

I take the liberty to inform your Excellency, that the exposed situation of Gloster County from the extensive water courses, and the frequent depredations of the Enemy in small plundering parties, determined me, with the approbation of the County Lieutenant, to raise a Troop of Horse, consisting of thirty two exclusive of Officers; which I have compleated, with Men of Property and repute; those who cannot Mount and equip themselves, I have undertaken to furnish at my expence. We wish to be allowed only forage and rations when in actuall service, wages we wou’d not accept, and the sanction of the Executive to obtain temporary Commissions for the Officers, that if the chance of War shou’d throw them into the Enemy’s hands, they may have the advantages other Officers are entituled to. The articles of enlistment I will transmit to your Excellency if wanted. I have the honour to be with great respect Your Excellency’s most Obt. Servt.,

J. Dixon

